Opinion issued April 9, 2020




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                               NO. 01-19-00657-CR
                           ———————————
                    JASON RYAN JACKSON, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 56th District Court
                         Galveston County, Texas
                     Trial Court Case No. 18-CR-0739


                         MEMORANDUM OPINION

      After appellant, Jason Ryan Jackson, with an agreed punishment

recommendation from the State, pleaded guilty to the felony offense of possession

of a controlled substance: namely, methamphetamine, weighing less than one
gram,1 the trial court deferred adjudication of his guilt, placed him on community

supervision for two years, and ordered that he pay $180 in restitution. The State,

alleging numerous violations of the conditions of his community supervision,

subsequently moved to adjudicate appellant’s guilt. After a hearing, the trial court

found several allegations true, found appellant guilty, and assessed his punishment

at confinement for two years. The trial court certified that this is not a plea-bargain

case and appellant has a right to appeal. Appellant timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has moved to withdraw and filed a

brief stating that the record presents no reversible error and the appeal lacks merit

and is frivolous. See Anders v. California, 386 U.S. 738 (1967). Counsel’s brief

meets the Anders requirements by presenting a professional evaluation of the

record and supplying us with references to the record and legal authority. Id. at

744; see also High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel

indicates that he has thoroughly reviewed the record and is unable to advance any

grounds of error that warrant reversal. See Anders, 386 U.S. at 744; Mitchell v.

State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Counsel has informed the Court that he delivered to appellant a copy of the

brief and his motion to withdraw and informed appellant of his right to file a

response after obtaining access to the record. See Kelly v. State, 436 S.W.3d 313,

1
      See TEX. HEALTH & SAFETY CODE ANN. §§ 481.102(6), 481.115(a), (b).

                                          2
319–20 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim.

App. 2008). Counsel also provided appellant with a form motion to access the

record for his response, if any. See Kelly, 436 S.W.3d at 319–20. Appellant has

not filed a response to his counsel’s Anders brief.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and the appeal is frivolous. See Anders, 386 U.S. at 744 (reviewing

court—and not counsel—determines, after full examination of proceedings,

whether appeal is wholly frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex.

Crim. App. 2009) (reviewing court must determine whether arguable grounds for

review exist); Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005)

(same); Mitchell, 193 S.W.3d at 155 (reviewing court determines whether arguable

grounds exist by reviewing entire record).         We note that an appellant may

challenge a holding that there are no arguable grounds for appeal by petitioning for

discretionary review in the Texas Court of Criminal Appeals. See Bledsoe, 178
S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.2 Attorney Greg Russell must immediately send appellant the required



2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
                                           3
notice and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c).

                                  PER CURIAM

Panel consists of Justices Kelly, Landau, and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).

                                           4